STEINMETZ, J.
(concurring in part, dissenting in part). The proper function of a state court is to apply the law that is declared by the popularly elected legislators of its state and of the United States, ensuring that constitutional rights are not trammeled by individuals, business entities, or the government. A state court functions at its lowest ebb of legitimacy when it not only ignores constitutional mandates, but also legislates from the bench, usurping power from the appropriate legislative body and forcing the moral views of a small, relatively unaccountable group of judges upon all those living in the state. Sadly, the majority opinion in this case provides an illustration of a court at its lowest ebb of legitimacy.
The United States Supreme Court has repeatedly recognized that under the Fourteenth Amendment to the constitution,1 biological and adoptive parents have *712a constitutionally protected "fundamental right" to raise their children free from unnecessary intrusion by the government.2 In doing so, the Court has identified a "private realm of family life [into] which the state cannot enter." Barstad v. Frazier, 118 Wis. 2d 549, 568, 348 N.W.2d 479 (1984) (citing Prince v. Massachusetts, 321 U.S. 158, 166 (1944)).
The Court has frequently emphasized the importance of the family. The rights to conceive and to raise one's children have been deemed 'essential,' 'basic civil rights . . .' and . . . 'far more precious . . . than property rights.' 'It is cardinal with us that the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.'
Stanley, 405 U.S. at 651 (citations omitted); see also Barstad, 118 Wis. 2d at 567 (recognizing that "a natural parent has a protected right under both state law and the United States Constitution to rear his or her children free from governmental intervention").
Thus, absent narrowly defined, compelling circumstances, the legal parent of a child is constitutionally entitled to decide whether visitation by a nonparent is in the best interest of the child. As the majority con*713cedes, op. at 679-680, a court may not impinge upon that right simply because it believes that visitation would be in the best interest of the child; absent compelling circumstances, the parent's decision controls. Cf. Barstad, 118 Wis. 2d at 567-68 (holding that courts should not displace a fit and able parent for a nonparent simply because the court believes the nonparent could do a better job of parenting); Quilloin v. Walcott, 434 U.S. 246, 255 (1977) (stating that "the Due Process Clause would be offended '[i]f a State were to attempt to force the breakup of a natural family ... for the sole reason that to do so was thought to be in the children's best interest'") (citation omitted); Moore v. East Cleveland, 431 U.S. 494, 502 (1977) (stating that the mere vote of a majority of a court regarding a child's best interests can be a danger to due process); Cooper v. Merkel, 470 N.W.2d 253, 255-56 (S.D. 1991) (stating that "in order to grant a nonparent visitation rights with a minor child over the wishes of a parent, a clear showing against the parent of gross misconduct, unfitness or other extraordinary circumstances affecting the welfare of the child is required").
Section 767.245, Stats., as consistently interpreted by the courts of this state,3 sets forth the compelling circumstances that must exist before the state may interfere with a parent's decision to deny visitation to a *714nonparent. These circumstances were first identified in Van Cleve v. Hemminger, 141 Wis. 2d 543, 415 N.W.2d 571 (Ct. App. 1987). There, the court of appeals noted that the standing requirements under sec. 767.245, Stats., were ambiguous when the statute was read in light of related statutes. After reviewing the legislative history of the statute, the court of appeals held:
It is obvious . . . that the legislature did not intend that the state intervene in the parents' decisions regarding their children's best interest when the family unit is intact. We, therefore, construe the right [of visitation] created in sec. 767.245(4) [now 767.245(1)] to be limited in its application to those cases where an underlying action affecting the family unit has previously been filed.

In the absence of such factors, however, there is no justifiable reason for the state to override determinations made by parents as to what is in the best interests of their children.

Van Cleve, 141 Wis. 2d at 549. (Emphasis added.)
In 1991, the legislature reviewed the law of visitation and enacted sec. 48.925, Stats., which authorizes courts to grant reasonable visitation privileges to relatives who have maintained a relationship similar to a parent-child relationship with a child who has recently been adopted. See 1991 Wis. Act 191. The legislature enacted sec. 48.925 in direct response to our decision in In re Marriage of Soergel, 154 Wis. 2d 564, 453 N.W.2d 624 (1990), in which we denied visitation to a relative under sec. 767.245(1). In enacting sec. 48.925, the legislature was cognizant of the Van Cleve decision. By not altering the decision, the legislature placed its stamp of approval on it. See In re Interest of Z.J.H., 162 Wis. 2d *7151002, 1023, 471 N.W.2d 202 (1991) (stating that in amending the statute the legislature did not express an intent to grant visitation of a child in an intact family unit).
In Soergel, this court approvingly cited the Van Cleve court's interpretation of sec. 767.245, Stats. Shortly thereafter, this court formally adopted the Van Cleve court's requirements for seeking visitation under sec. 767.245. See Z.J.H., 162 Wis. 2d at 1022-23. Even the dissent in Z.J.H. acknowledged that "Van Cleve is a well reasoned opinion." Id. at 1032 (Bablitch, J., dissenting). Most recently, in In re Marriage of Cox v. Williams, 177 Wis. 2d 433, 502 N.W.2d 128 (1993), we again adhered to the Van Cleve court's requirements for standing, summarizing the compelling circumstances necessary for the state to intervene in a parent's decision regarding the best interests of his or her child as follows:
A person has standing to seek nonparent visitation under sec. 767.245(1), Stats., when two circumstances are present: first, an 'underlying action affecting the family unit has previously been filed'; and second, the child's family is nonintact, so that it may be in the child's best interests to order visitation 'to mitigate the trauma and impact of [the] dissolving family relationship.'
Cox, 177 Wis. 2d at 439 (emphasis added) (citing Z.J.H., 162 Wis. 2d at 1020-23; Van Cleve, 141 Wis. 2d at 549).
In the instant case, the requisite compelling circumstances are conspicuously absent; therefore, the state should not interfere with Knott's decision to deny visitation to Holtzman, a biological stranger who is not a legal parent. Holtzman has not shown that an underlying action affecting the family has been filed, nor has *716she shown that the family unit is dissolving or nonintact. In Cox, this court held that an intact family can consist of a biological mother and her child. Cox, 177 Wis. 2d at 440. To hold otherwise would be a loss for all single-parent families. Knott and her biological child are an intact family. By substituting their judgment for Knott's when no compelling circumstances are present, the majority infringes upon Knott's constitutionally protected right to determine what is in the best interest of her biological child and raise him free from state intervention. I acknowledge that such decisions are not always wisely made; nevertheless, absent compelling circumstances, we must respect an intact family's decisions regarding the best interests of a child. See Van Cleve, 141 Wis. 2d at 549-50.
The majority correctly concludes that Holtzman lacks standing to bring an action to obtain custody of Knott's biological child, because Holtzman has neither raised a triable issue regarding Knott's fitness or ability to parent her child, nor shown compelling circumstances requiring a change of custody. Majority op. at 664-666, 687. The majority states that "[t]he concept of'standing' is used in custody actions to mean that the petitioner 'has status to bring an action for custody under the applicable statute.'" Majority op. at 664 (quoting Z.J.H., 162 Wis. 2d at 1008 n.3) (emphasis added). Thus, with respect to custody actions, the majority acknowledges that circuit courts are bound by the law as declared by the legislature of this state.
However, with respect to visitation actions, the majority opines that circuit courts may disregard the applicable statute and invoke their "equitable power" to order visitation. The majority reasons that sec. 767.245, Stats., applies only when a "marriage" is dissolving. Majority op. at 680-681. Holtzman and Knott *717are not legally married, nor could they be under the laws of this state.4 Hence, according to the majority, the statute does not apply to this case. Majority op. at 680-681.
In fact, the statute does apply to this case. It simply does not yield the result desired by the majority. The statute unequivocally applies to a person, such as Holtzman, "who has maintained a relationship similar to a parent-child relationship with the child." Section 767.245, Stats.5 As stated earlier,, the courts of this state have consistently interpreted the statute and held that a person lacks standing to bring a visitation action unless an underlying action affecting the family has been filed and the family is dissolving. Cox, 177 Wis. 2d at 439; Z.J.H., 162 Wis. 2d at 1020-23; Van Cleve, 141 Wis. 2d at 549. Section 767.02(1),6 lists vari*718ous actions "affecting the family." Most of these are actions involving the dissolution of a marriage. The break-up of a non-legally protected, non-traditional relationship is not listed as an action affecting the family. This is not an oversight on the part of the legislature.
The legislature is presumed to be aware of this court's decisions interpreting the visitation statute and, thus, is presumed be aware that in order to have standing in a visitation action, a nonparent must show that an action affecting the family has been filed. 162 Wis. 2d at 1023 (citing Zimmerman v. Wisconsin Elec. Power Co. 38 Wis. 2d 626, 634, 157 N.W.2d 648 (1968)). If the legislature had intended to allow visitation in a case such as this, it could very easily have inserted a provision into sec. 760.02, Stats., stating that an action affecting the family includes the break-up of a non-legally protected and non-traditional relationship or the severing of an implicit child-rearing agreement between two non-married people. The legislature did not do so.7
*719Both this court and the United States Supreme Court have previously stated that the "usual understanding of 'family' implies biological relationships, and most decisions treating the relation between parent and child have stressed this element." Cox, 177 Wis. 2d at 440 (quoting Smith v. Organization of Foster Families, 431 U.S. 816, 843 (1977)). Again, the legislature is presumed to be aware of our prior decisions and of those by the Supreme Court. The legislature could have easily inserted a provision into sec. 767.001, Stats, (definitions), broadly defining the term "family" to include non-legally protected, non-traditional relationships. The legislature did not do so. Instead, consistent with the usual understanding of "family," the legislature has expressed a clear intent to promote and protect only those relationships with a biological, adoptive, or marital connection.
*720In a decision authored by Justice Abrahamson, this court reiterated that" [i]t is the intent of chs. 765 to 768 to promote the stability and best interests of marriage and the family . . .. Marriage is the institution that is the foundation of family and society. Its stability is basic to morality and civilization, and of vital interest to society and the state." Watts v. Watts, 137 Wis. 2d 506, 518-19, 405 N.W.2d 305 (1987) (emphasis in original) (quoting sec. 765.001(2), Stats.). Continuing, the court stated that "the legislature not only intended chs. 765-68 to protect and promote the 'family,' but also intended 'family' to be within the 'marriage' context." Id. at 519. In light of the fact that Wisconsin does not recognize marriages between individuals of the same sex, it seems implausible to suggest that the legislature intended to recognize such relationships as a family unit.
This does not mean, as the concurrence suggests, that I believe the legislature is concerned only with the best interests of children of traditional families. It simply means that the legislature has determined, consistent with the constitutional rights of biological parents, that when two people terminate a nontraditional relationship in which a child has been raised, the biological parent is entitled to determine whether it is in the best interest of the child to continue seeing the biological stranger.
The legislators of this state, representing the views of their constituents, have consciously decided not to protect or promote non-traditional, non-legally binding relationships, apparently believing that such relationships are not basic to morality and civilization.8 Accordingly, the break-up of such a relationship *721cannot be deemed a "triggering event" sufficient to justify impinging upon a biological parent's constitutional right to raise his or her child free from state intervention. The majority disagrees with, this legislatively declared social policy and, therefore, rewrites the law to reflect its own moral views and to facilitate its predetermined legal conclusion.
The majority concludes that "the legislature did not intend sec. 767.245 either to be an exclusive grant of power to the courts to determine visitation or to limit the courts' equitable power to protect the best interest of a child by ordering visitation." Majority op. at 681. The majority provides three unsatisfactory justifications for its conclusion.
First, the majority notes that on at least two occasions, this court granted visitation before the visitation statutes were promulgated. Majority op. at 681. Because the court's power to grant visitation is not statutory in origin, the majority concludes that its power over visitation is not limited by the existing visitation statutes. Majority op. at 682. However, the fact that courts exercised a self-bestowed power to order visitation at a time when no statutes were in existence does not mean that courts now have the power to order visitation when doing so is contrary to existing statutes. As discussed above, ordering visitation in this case is contrary to sec. 767.245, Stats.
Second, the majority reasons that nothing in the visitation statutes or their legislative history states or implies that they were intended to displace the courts' "equitable power" over visitation. Majority op. at 682. The majority then concludes that because the visitation statutes provide for visitation only under limited *722circumstances, it is reasonable to infer that courts may order visitation under other circumstances. Majority op. at 682. This is absurd. The statutes provide for visitation only under limited circumstances because biological and adoptive parents have a constitutionally protected right to raise their children free from unnecessary governmental intrusion. The statutes seek to draw an appropriate line between necessary and unnecessary governmental intrusion. Nevertheless, the majority, in its desire to reach a result, seeks to redraw that line, giving courts the amorphous authority to grant visitation to a nonparent over objection by a biological parent, under circumstances that the legislature has deemed unnecessary, inappropriate, and unconstitutional.
Third, the majority states that this court recently reaffirmed its equitable power to order visitation. Majority op. at 685 (citing D.M.M., 137 Wis. 2d 375, Z.J.H., 162 Wis. 2d 1002). The majority correctly notes that in D.M.M., this court stated that certain language in the visitation statute was intended to supplement common law rights of nonparents to petition for visitation. In D.M.M., 137 Wis. 2d at 386, the court was grappling with an ambiguity in the statute. In making the statement quoted by the majority, the D.M.M. court sought to ensure that decisions made under common law would continue to serve as a guide in interpreting ambiguities in the statute. See id. at 389. The court did not mean to suggest that courts have authority to ignore the constitutionally based standing restrictions of the visitation statute.
Unlike the situation in D.M.M., no one is claiming that the statute as applied to this case is ambiguous. Under the statute, persons who have maintained a relationship similar to a parent-child relationship with *723the child may seek visitation if they meet the requirements for standing, as originally stated in Van Cleve and followed by this court in Z.J.H. and in Cox. As discussed above, Holtzman lacks standing to seek visitation.
The majority also notes that the D.M.M. court stated that the visitation statute seeks to clarify that nonparents "have a right recognized by statute that is not subject to developing and changing common law." Id. at 387. The majority apparently quotes this language for the proposition that although courts may not take away rights guaranteed to nonparents by the statute, courts may give nonparents greater access to visitation than is granted by the statute. However, the visitation statute, through its restrictions on visitation, also seeks to protect the constitutionally guaranteed rights of biological and adoptive parents to raise their children free from unnecessary state intervention. The majority fails to recognize that by granting greater rights of visitation to nonparents, it is necessarily decreasing and impinging upon the constitutionally guaranteed rights of biological and adoptive parents. Cf. Z.J.H., 162 Wis. 2d at 1015 (stating that "to the extent that we award custody rights to [a nonparent], we diminish the rights of legal parents"). No court has ever suggested that a nonparent has a constitutionally protected right to visitation of a child when visitation conflicts with the wishes of the biological parent. See id. If one of two competing rights must give way, it should be the one that is not constitutionally protected.
The majority also points to Z.J.H. for the proposition that courts in this state have equitable power to order visitation. Majority op. at 686. However, it subsequently contradicts itself, stating that Z.J.H. "gives us pause" in concluding that courts maintain equitable *724power to order visitation under circumstances not specified in the visitation statutes. Majority op. at 689. The majority then purports to overrule Z.J.H., stating that upon further reflection, the reasoning of that case is not persuasive.9
The majority finds the reasoning of Z.J.H. unpersuasive because it prevents the majority from reaching its predetermined legal conclusion. The policy and law of this state have not changed within the last four years, but the complexion of the court has and, apparently, the new majority does not place much stock in the doctrine of stare decisis.
Z.J.H. is troubling for the majority because the facts in that case are strikingly similar to the facts in this case. In Z.J.H., two women, Hermes and Sporleder, lived together as companions for approximately eight years. After an unsuccessful attempt at artificial insemination of Sporleder, they decided that Hermes would adopt a child. Z.J.H. was born and shortly thereafter was placed in their home as a pre-adoptive placement. Hermes continued to work outside the home, while Sporleder provided the primary care for Z.J.H. The parties entered into a coparenting agreement, whereby they agreed that if they separated the person without custody would have liberal visitation rights to Z.J.H. Approximately one year later, the par*725ties separated. Subsequently, Hermes formally adopted Z.J.H. and prohibited Sporleder from seeing Z.J.H.
Although the Z.J.H. court discussed its prior decision in D.M.M., the court did not state or imply that courts have equitable power to order visitation under other circumstances not declared by the legislature. In fact, the court stated just the opposite and held that Sporleder, the nonparent, lacked standing to seek visitation.
The rationale behind [Van Cleve and Soergel] was that the legislature did not intend to overridé a parent's determination of visitation unless an underlying action affecting the family unit had been filed, because in such an instance, ordering visitation with non-parents may help to mitigate the trauma and impact of a dissolving family relationship. Soergel, 154 Wis. 2d at 571-72; Van Cleve, 141 Wis. 2d 549. The presence of an intact family unit merely signals the absence of a dissolving family relationship.
In this case, whether the conclusion results from (a) the characterization of Hermes and Z.J.H. as an 'intact family unit,' or (b) the absence of an underlying action affecting the family unit, the same result occurs: there is no authority for Sporleder to petition for visitation rights.
[R]ights to custody and visitation are controlled by statutory and case law, and cannot be contracted away. 'When the legislative will is expressed in peremptory terms of a statute it is paramount and absolute and cannot be varied or waived by the private conventions of the parties.' Grams v. Melrose-Mindoro Jt. School Dist. No. 1, 78 Wis. 2d 569, 578, 254 N.W.2d 730 (1977). Because we conclude that *726the legislative intent grants custody and visitation rights to non-parents only under the circumstances described above, the contract is void to the extent it purports to award custody or grant visitation rights to Sporleder.
Z.J.H., 162 Wis. 2d at 1022-24 (emphasis added). The reasoning in Z.J.H. is sound. The court appropriately applied and followed the law of visitation in this state.
Not only does the majority opinion ignore legislative intent and precedent from this court, it also removes the lid from Pandora's infamous box. Indeed, how far does a court's equitable power extend? If courts have equitable power to order visitation under circumstances not specified by statute, then why do they not have equitable power to order custody under circumstances not specified by statute. The majority concludes that "[t]he adoption and custody statutes .. . are different from the visitation statutes in regard to preemption" because this court has expressly stated that adoption and custody are governed solely by statutory law. Majority op. at 683-684. However, I can find no distinguishing language in the visitation, adoption, and custody statutes that even suggests that the legislature did not intend to occupy the field of visitation, but did intend to occupy the fields of adoption and custody. The "it is so because we say it is so" reasoning employed by the majority is another example of the majority writing the law to facilitate its desired result.
After emasculating the statutory law of visitation, the majority invents new requirements for standing that must be satisfied before a circuit court can exercise its equitable power to hear a petition for visitation.10 Majority op. at 694-695. First, the peti*727tioner must show that he or she has a parent-like relationship with the child. Majority op. at 694. Under the majority's requirements for. establishing such a relationship, live-in boyfriends, live-in girlfriends, long-term house guests, and others who live in the child's household could conceivably and easily qualify.11
Second, the petitioner must identify a significant triggering event that justifies state intervention in the child's relationship with a biological or adoptive parent. Majority op. at 695. According to the majority, the petitioner can identify a significant triggering event by *728showing that the biological or adoptive parent has substantially interfered with the petitioner's parent-like relationship with the child, and that the petitioner sought court-ordered visitation within a reasonable time after the parent's interference. Majority op. at 695. This is a meaningless requirement. If two parties are disputing over visitation rights, the legal parent nearly always has "interfered" with the petitioner's parent-like relationship with the child. Thus, unless the petitioner has failed to promptly seek court-ordered visitation, he or she will always have standing. If a biological parent decides that he or she does not want a biological stranger to see the child anymore, the biological parent should have the right to make that decision. Under the court's lax requirements for standing, the parent may not have that right. The majority's opinion has left the concept of "parental autonomy" with very little meaning.
I am troubled by the fact that the majority has created a new area of family law that has standards that are lower than the legislatively declared family law of this state. Nearly every person who lives in the child's household could satisfy the majority's standing requirement. Thus, the majority's "triggering event" boils down to little more than a best interests test. As stated above, both this court and the United States Supreme Court have held that a court may not inflinge upon a parent's constitutionally protected right to decide who visits the child simply because the court believes that visitation would be in the best interest of the child. Thus, the majority's "triggering event" violates Knott's due process rights as guaranteed by the Fourteenth Amendment to the United States Constitu*729tion.12 Parents, not the courts, should determine whether visitation is in their children's best interests.
Wisconsin now has two areas of family law, and persons seeking visitation can apparently choose the area that best suits them. One area of family law is declared by the legislature, representing the will of the people of this state. The other area of family law is declared by four justices of this court, representing only their own wills and moral views. As Justice Geske so recently and so aptly stated: "The legislators, as representatives of the people of this state, have both the right and the responsibility to establish requirements for a legal adoption, for custody, and for visitation. This court cannot play that role. We can only interpret the law, not rewrite it." Angel Lace M., 184 Wis. 2d at 520, (Geske, J., concurring). Rewriting the law is precisely what the majority does in this case. This is truly a case of the judiciary functioning at its lowest ebb of legitimacy.
For these reasons, I concur with that part of the opinion denying custody and dissent from that part of the opinion relating to visitation.
I am authorized to state that Justice Roland B. Day joins this concurring and dissenting opinion.

 Although the constitutional protection of parental autonomy is rooted primarily in the due process clause of the Fourteenth Amendment, the Supreme Court has stated that the right of parents to raise their children free from state intervention also finds support in the equal protection clause of the Fourteenth Amendment and in the privacy guarantees of the Ninth Amendment. Stanley v. Illinois, 405 U.S. 645, 651 (1971) (citing Skinner v. Oklahoma, 316 U.S. 535, 541 (1942) (equal protection clause); Griswold v. Connecticut, 381 U.S. 479, 496 (1965) (Goldberg, J., concurring) (privacy guarantees)).


 See Meyer v. Nebraska, 262 U.S. 390, 399 (1923); see also Hodgson v. Minnesota, 497 U.S. 417 (1990); Board of Educ. v. Mergens, 496 U.S. 226 (1990); Michael v. Gerald D., 491 U.S. 110, 118-19 (1988); Lehr v. Robertson, 463 U.S. 248, 257-58 (1982); Santosky v. Kramer, 455 U.S. 745 (1982); Quilloin v. Walcott, 434 U.S. 246 (1978); Moore v. East Cleveland, 431 U.S. 494 (1977); Wisconsin v. Yoder, 406 U.S. 205 (1972); Stanley v. Illinois, 405 U.S. 645 (1972); Prince v. Massachusetts, 321 U.S. 158 (1944), reh'g denied, 321 U.S. 804 (1944); Pierce v. Society of Sisters, 268 U.S. 510 (1925).


 The majority opinion states that "courts have reached no consensus about which statutorily-defined 'actions affecting the family' suffice to meet the court-imposed 'actions affecting the family' requirement with respect to petitions for visitation." Majority op. at 678. The majority provides no support for this assertion. Instead, it cites to the dissenting opinion in Cox, 177 Wis, 2d 433. A dissenting opinion does not change the law or demonstrate a lack of consensus on the part of "courts" throughout the state.


 The fact that two people of the same sex make a commitment to each other, exchange vows and rings in a private ceremony, and are named as a child's parents at the child's religious dedication ceremony is all irrelevant to the issue of visitation.


 In Soergel, we recognized that the statute was amended for the very purpose of making the statute applicable to persons who had maintained a parent-like relationship with the child. Soergel, 154 Wis. 2d at 567 n.2.


 Section 767.02(1), Stats., provides:
Actions affecting the family are:
(a) To affirm marriage.
(b) Annulment.
(c) Divorce.
(d) Legal separation (formerly divorce from bed and board).
(e) Custody.
(f) For child support, including an action under s. 767.65.
(g) For maintenance payments.
(h) For property division.
*718(i) To enforce or modify a judgment or order in an action affecting the family granted in this state or elsewhere.
(j) For periodic family support payments.
(k) Concerning periods of physical placement or visitation rights of children.
(L) To determine paternity.
(m) To enforce or revise an order for support entered under s. 48.355(2)(b)4., 48.357(4m) or 48.363(2).


 Dissenting in In Interest of Angel Lace M., 184 Wis. 2d 492, 516 N.W.2d 678 (1994), Justice Bablitch argued that the legislature is not responsive to issues such as the one present in this case and, therefore, this court should assume a certain amount of the legislative responsibility. However, the history of visitation law in Wisconsin does not bear this out. With respect to our *719prior decisions regarding visitation rights, the legislative response has been swift and direct. For example, the grandparent visitation statute was created shortly after our decisions in Weichman v. Weichman, 50 Wis. 2d 731, 184 N.W.2d 882 (1971), and Ponsford v. Crute, 56 Wis. 2d 407, 202 N.W.2d 5 (1972). Another example is 1991 Wis. Act 191, which effectively overruled our decision in In re Marriage of Soergel, 154 Wis. 2d 564, 453 N.W.2d 624 (1990).
Finally, as discussed in detail in Justice Day's dissent, the Senate recently passed 1995 Senate Bill 13 in direct response to our decision in Cox, 177 Wis. 2d 433. Thus, contrary to the position taken by Justice Bablitch, the legislature has not silently sat and ambivalently watched this court develop the law of visitation. The legislature has closely followed this court's visitation law decisions, and it has spoken loudly when it disagreed with those decisions. For us to legislate in an area of law through four justices is a dangerous practice. The legislature is equally aware of the changes in society and may be relied on to act when legislation is required.


 Holtzman knew that Wisconsin did not recognize same sex marriages. Thus, she could not have had a reasonable expecta*721tion that she would eventually acquire legal parental status in this state.


 The majority purports to overrule any language in Z.J.H. prohibiting courts from granting visitation "on the basis of a co-parenting agreement between a biological parent and another when visitation is in a child's best interest." Majority op. at 691. No co-parenting agreement was alleged to exist in this case. Slip op. at 698 n.41. Therefore, whether circuit courts may grant visitation on the basis of a co-parenting agreement is not at issue in this case. The majority's attempt to overrule the Z.J.H. language regarding co-parenting agreements is clearly dicta.


 This court's "equitable power," where it has any such power, is self-regulated and not clearly defined. This is unset*727tling because if the court has equitable power even after the legislature has spoken, then at any time in the future a majority of this court could again invoke its equitable power and again change the test for standing to seek visitation if, in the court's opinion, doing so would be in the best interests of a child. For instance, suppose that a neighbor who has played a significant role in a child's development brings a petition for visitation rights to the child. Under the majority's current standing test, the neighbor lacks standing because he or she could not show, among other things, that he or she lived in the same household as the child. See majority op. at 694-695. However, if the court believes that it is in the child's best interest to grant visitation rights to the neighbor, the court can presumably invoke its equitable power, again rewrite the test for standing, and allow the neighbor to seek visitation.


 I agree with the statement by the concurrence that the issue in this case is not, and should not be, sexual orientation or sexual relationships. The issue is whether this court is legislating from the bench, ignoring past precedent, and giving lip service to the constitutional rights of biological parents. Nonetheless, one must wonder whether the majority would go to such lengths to reach the same conclusion if the person petitioning for visitation in this case were the biological mother's live-in boyfriend.


 The majority states that it is "mindful of preserving a biological or adoptive parent's constitutionally protected interests . . .." Majority op. at 658, 694. Nonetheless, it gives those interests, like relevant past precedent, no weight in reaching its all too apparent predetermined legal conclusion. Clearly, this is a case where what the majority says and what it does are two entirely different things.